Citation Nr: 0717760	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to August 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for ulcerative colitis, but 
denied entitlement to service connection for the claimed 
disability.

In March 2004, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.

In June 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The Board notes that the veteran requested a 60-day hold on 
the case so that additional medical evidence could be 
submitted in February 2007.  The Board received additional 
evidence without the benefit of a waiver for RO consideration 
in February 2007.  See 38 C.F.R. § 20.1304.  Specifically, 
the evidence submitted on behalf of the veteran's claim 
includes a copy of a December 1970 service medical record, a 
September 1974 private medical record, and an internet 
medical article pertaining to malabsorption syndrome.  
However, it is not necessary that this evidence be returned 
to the RO for initial consideration as the evidence submitted 
are copies of evidence already associated with the claims 
file, and evidence that does not specifically pertain to the 
veteran's claim.  Accordingly, the Board finds that the 
evidence received by the veteran is not evidence for which a 
remand is required under 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post service 
diagnosis of ulcerative colitis and service is not of record.


CONCLUSION OF LAW

Ulcerative colitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran asserts during the March 2004 DRO hearing that 
during service, he endured episodes of abdominal cramping and 
diarrhea.  He explained in a May 2004 personal statement that 
he was never diagnosed with a condition during service 
because the name "ulcerative colitis had not been 
invented."  The veteran attributes his current condition to 
his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
ulcerative colitis.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement to service-related diseases and injuries to cases 
where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that upon review of the service medical records, the 
veteran was seen at sick call in August 1970 for complaints 
of stomach pain due to a knife wound.  The note states that 
the veteran stabbed himself in the stomach, and has mild 
tenderness and pain to the epigastrium.  Physical examination 
revealed a small round central area of tenderness in the 
epigastrium with no rebound or evidence of subcutaneous 
tracking.  The impression was a stab wound to the abdomen, 
and the veteran was treated with Tetracycline.  In December 
1970, the veteran was seen at sick call again for complaints 
of abdominal pain, left testicle problems, and nausea.  The 
physician noted left epididymitis, and also indicated that 
the nausea was secondary to taking antibiotics.  The December 
1970 follow-up note indicated that the veteran had no nausea 
with no change in tenderness in the left testicle region.  No 
vomiting, diarrhea, melena, or hematochezia was found, and 
the veteran was diagnosed with resolving left epididymitis.  
In March 1971, the veteran complained of a two week period of 
frequent urination every thirty minutes.  The sick call note 
states that there was no pain in the mid abdomen or fever, 
but frequent hematuria was present ruling out cystitis.  The 
veteran was diagnosed with frequency of urine.  Upon 
separation in August 1972, clinical evaluation of the abdomen 
and genitourinary system, except for right testicle removed, 
were noted as being normal.  

The veteran testified during the hearing that he incurred 
stomach problems upon discharge, but did not list the 
symptoms because he "wanted out of the service."  He 
explained further during the hearing that his stomach pain 
recurred two years after service.  Post service treatment 
records reflect multiple stomach complaints.  In a September 
1974 private treatment record, the veteran was noted as being 
admitted to a private treatment facility with complaints of 
nausea, vomiting, diarrhea, and mild abdominal pain, which 
began in June 1974.  In July 1975, VA outpatient treatment 
records reflect the veteran being hospitalized for an 80 
pound weight loss, mid gastric abdominal pain, nausea, 
vomiting, and diarrhea.  The veteran was diagnosed with 
malabsorption syndrome, secondary to pancreatic 
insufficiency, etiology unknown.  A November 1975 private 
medical statement documents the veteran's onset of mid 
epigastric pain in June 1974, and a June 2000 private 
treatment note confirms the veteran's history of ulcerative 
colitis since 1974.  In 1999, the veteran underwent a 
colonoscopy which showed severe ulcerative colitis, and a 
proctocolectomy due to his condition was performed in 
December 2002.  The first post service treatment records did 
not appear until 1975; however, the reports do not attribute 
the veteran's stomach disability to service.  The veteran has 
contended, in essence, that he has ulcerative colitis which 
has existed since his military service.  The Board is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
However, there is no objective medical evidence of record of 
problems related to ulcerative colitis during service or 
immediately thereafter.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  Such evidence is lacking in this 
case, and continuity of symptomatology after service is 
therefore not demonstrated.  

In January 1976, the veteran was afforded a VA examination.  
During the examination, the veteran informed the examiner 
that he incurred an accidental stab wound to the abdomen in 
1970 while in service.  He further added that after discharge 
from service, he experienced severe abdominal pain, and was 
diagnosed with malabsorption syndrome, secondary to 
pancreatic insufficiency, etiology unknown in 1975.  Physical 
examination of the veteran revealed a pin point scar in the 
mid epigastrium of the abdomen, with no palpable masses or 
organs and areas of muscular spasm or rigidity or tenderness.  
The inguinal areas presented slightly enlarged and discrete 
nodes bilaterally.  The examiner diagnosed the veteran with 
malabsorption syndrome, secondary to pancreatic 
insufficiency, etiology unknown, manifested by chronic 
diarrhea; moderate disability.  

In September 2006, the RO requested an opinion from a VA 
physician as to the nature and etiology of the veteran's 
ulcerative colitis.  In November 2006, the VA physician 
examined the claims file and noted that during the veteran's 
period of service, he did not have any symptoms of ulcerative 
colitis, but rather his symptoms of diarrhea and weight loss 
began in June 1974.  Despite the fact that the veteran was 
seen at sick call several times for stomach and urination 
complaints, the physician determined that he did not have any 
symptoms on active duty found to be consistent with 
inflammatory bowel disease, malabsorption syndrome, or 
ulcerative colitis.  The examiner opined that since the 
veteran did not have any diarrhea, weight loss, or blood 
stools associated with his abdominal pain in the military, it 
is least as likely as not that the veteran's ulcerative 
colitis had its onset during the veteran's active military 
service.  

The Board notes that in support of his claim, the veteran 
submitted two private medical statements.  In a June 2002 
medical statement by a private physician, the physician 
states that abdominal cramps and diarrhea are symptoms of a 
malabsorption syndrome.  In a separate September 2003 medical 
statement from another private physician, the second 
physician contends that the veteran has had abdominal 
problems since 1970, and in 1973, he was diagnosed with 
malabsorption syndrome.  

The record contains medical opinions which address whether 
the veteran's ulcerative colitis is related to service.  
Therefore, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board does consider the January 1976 VA examination, June 
2002 and September 2003 private medical statements to be 
competent medical evidence; however, the VA examiner's 
opinion in September 2006 is more probative.  The January 
1976 VA examiner's opinion does not provide an opinion as to 
whether the veteran's ulcerative colitis is related to his 
active military service.  Similarly, although the second 
private physician indicated that the veteran's stomach 
condition began in 1970, it appears that the private 
physician only offered a conclusory statement apparently 
based on the veteran's historical account, rather than a full 
discussion of the medical reports of record to support his 
opinion.  The Court has held on numerous occasions that 
medical opinions which are speculative, general or 
inconclusive in nature are of little, if any, probative 
value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. 
West, 11 Vet. App. 314, 316-7 (1998); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Court has also held that a bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Thus, the Board finds that the opinions of the 
private physicians are of little or no probative value, and 
that there is no competent evidence to balance the November 
2006 VA examiner's opinion.

The Board is aware of the veteran's contentions that his 
stomach disability is somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature, and etiology of 
the current diagnosis is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking the veteran's current 
diagnosis to service, service connection for ulcerative 
colitis is denied.  

Additionally, the Board is cognizant of the internet medical 
article pertaining to malabsorption syndrome.  Nonetheless, 
it is insufficient to establish service connection.  A 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Mattern v. West, 12 
Vet. App. 222, 228 (1999).  The evidence submitted by the 
veteran, however, is not accompanied by the opinion of any 
medical expert.  Rather it is accompanied solely by 
statements from the veteran, who as a layperson, is not 
competent to provide a medical opinion.  See Espiritu, supra.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for ulcerative colitis, and there is 
not doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004 letter sent to the veteran.  In 
the March 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The March 2004 letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the March 2004 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Statement of the case and supplemental statement 
of the cases were issued in May 2004, March 2005, and 
December 2006, which gave him an additional 60 days to submit 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a June 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  As noted, the claim was subsequently readjudicated 
in the supplemental statement of the case dated in December 
2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, VA outpatient treatment records from 
September 1975 to October 2004, and private treatment records 
from September 1974 to December 2002.  VA also provided the 
veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for ulcerative colitis is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


